[Cite as Armstrong v. John R. Jurgenson Co., 2011-Ohio-6708.]




              IN THE COURT OF APPEALS OF CLARK COUNTY, OHIO

                                                   :
SHAUN ARMSTRONG
     Plaintiff-Appellant                           :     C.A. CASE NO. 2011-CA-6

vs.                                                :     T.C. CASE NO. 10-CV-212

                                                   :     (Civil Appeal from
JOHN R. JURGENSON CO., et al.                            Common Pleas Court)
     Defendants-Appellees                          :

                                     . . . . . . . . .

                                         O P I N I O N

                 Rendered on the 23rd day of December, 2011.

                                     . . . . . . . . .

Jeffrey W. Harris, Atty. Reg. No. 0077098, 9545 Kenwood Road, Suite
301, Cincinnati, OH 45242
     Attorney for Plaintiff-Appellant Shaun Armstrong

Corey V. Crognale, Atty. Reg. No. 0017004, 250 West Street,
Columbus, OH 43215
     Attorney for Defendant-Appellee John R. Jurgenson Co.

Colleen Erdman, Atty. Reg. No. 0080765, 150 East Gay Street, 22nd
Floor, Columbus, OH 43215
     Attorney for Defendant-Appellee Ohio Bureau of Workers’
Compensation

                                     . . . . . . . . .

        GRADY, P.J.:

        {¶ 1} Plaintiff,            Shaun      Armstrong,       appeals   from   a   final

judgment of the court of common pleas that denied Armstrong’s claim

for workers’ compensation benefits on a finding that the post
                                                                   2

traumatic stress disorder from which Armstrong suffers is not a

compensable injury.

     {¶ 2} In August of 2009, Defendant, John R. Jurgenson, Co.

(“Jurgenson Co.”) was performing work on improvements to Interstate

Route 70.    Armstrong was employed by Jurgenson Co. as a dump truck

driver.     On August 27, 2009, a van travelling at a high rate of

speed struck Armstrong’s fully-loaded dump truck from the rear.

 The driver of the van was killed.     Armstrong suffered physical

injuries.

     {¶ 3} Armstrong had seen the van as it approached his truck,

but was unable to avoid the collision.    He braced himself for the

impact, which    caused Armstrong’s head to jerk back and forth and

his arm and shoulder to impact against the truck’s interior.

     {¶ 4} After the impact, Armstrong looked to the rear again

and saw that the van was under his truck.    After taking the truck

out of gear, Armstrong sat momentarily in “total shock.”       When

he looked to the rear through his side-view mirror, Armstrong saw

the van driver’s head bob up and down.     Armstrong called 911 for

assistance.

     {¶ 5} Armstrong saw that antifreeze, oil, and gasoline were

leaking from his truck.       Fearing that it might catch fire,

Armstrong exited the truck.    He then saw that the van driver was

severely injured; the van driver’s chin was on his chest and blood

was coming from his nose.      Armstrong waited for assistance to
                                                                           3

arrive, believing that the van driver was probably dead.

     {¶ 6} Armstrong was removed to a hospital and examined.              He

was diagnosed as suffering from cervical, thoracic, lumbar and

left shoulder sprains, and a left post-labial tear.                Armstrong

was released the same day.      Some months later he underwent surgery

for his shoulder injury.        Armstrong filed a claim for workers’

compensation benefits for these physical injuries.          The claim was

allowed.

     {¶ 7} Soon   after   the    accident,   Armstrong     began     having

nightmares from which he awoke in a state of severe anxiety, also

experiencing shaking and sweats.        His dreams regularly involved

being struck inside the dump truck following the accident, unable

to get out, seeing the van driver’s face, and a slow-motion

re-enactment of the van hitting his dump truck.

     {¶ 8} Armstrong experienced panic attacks while riding as a

passenger in an automobile, as well as other phobic responses to

being in an automobile.         Armstrong also experienced bouts of

sadness and crying spells in response to references to the van

driver and his family.

     {¶ 9} In September of 2009, Dr. Jennifer J. Stoeckel, a

licensed   psychologist,        diagnosed    Armstrong’s     symptoms     as

post-traumatic stress disorder (“PTSD”).         Armstrong amended his

workers’ compensation claim for his physical injuries to include

his PTSD injury, which the Industrial Commission allowed.
                                                                  4

     {¶ 10} Jurgenson Co. appealed from the Industrial Commission’s

order to the court of common pleas.     Prior to trial, Armstrong

filed a motion in limine to prohibit any claim by Jurgenson Co.

that a psychological injury is not compensable when it arises

contemporaneous with a compensable physical injury or condition.

 [Dkt. 18].   The record does not indicate that the trial court

ruled on the motion.    The parties stipulated to the following

facts:

     {¶ 11} “1) Shaun Armstrong was involved in a motor vehicle

accident during the course of his employment with John R. Jurgenson

Co. on August 27, 2009, when his vehicle was struck from behind

by an oncoming motorist.

     {¶ 12} “2) As a result of the motor vehicle accident which

occurred on August 27, 2009, Mr. Armstrong suffers from conditions

which include a cervical sprain, thoracic sprain, lumbar sprain,

lumbar sprain, left shoulder sprain and left posterior labral tear.

     {¶ 13} “3) Mr. Armstrong suffers from post-traumatic stress

disorder.” [Dkt. 19].

     {¶ 14} The case was tried to the court.       In addition to

Armstrong’s testimony, the court heard the expert witness testimony

of Armstrong’s expert, Dr. Stoeckel, and Jurgenson Co.’s expert,

Dr. William Howard, who is also a licensed psychologist, by video

deposition.   The experts agreed that Armstrong suffers from PTSD.

 The disagreement was in its origin.
                                                                           5

     {¶ 15} Dr. Stoeckel testified that, in her opinion, Armstrong

suffers from PTSD as a result of the motor vehicle collision of

August 27, 2009.    She explained that PTSD requires a traumatic

event, in this instance the accident that resulted in Armstrong’s

physical injuries, and therefore that Armstrong suffers from PTSD

as a result of that work-related accident.          Dr. Stoeckel opined

that Armstrong’s physical injuries “contributed to” (Tr. 19) his

PTSD, and that his physical injuries “definitely . . . were causal

factors” (Tr. 33) in Armstrong’s development of PTSD.

     {¶ 16} Dr. Howard testified that a diagnosis of PTSD “means

. . . that you’re exposed to a severe environmental stressor of

some sort . . . (that) . . . creates an indelible effect on your

mental state,” adding:

     {¶ 17} “And then what happens is, even in other activities,

your mind has a videotape of this and keeps referring back to that

event via nightmares, flashbacks, revivification experiences, et

cetera, and then it can be associated with tendencies to avoid

some of the circumstances surrounding the initial trauma or injury.

 Because   that   has   a   tendency   to    reactivate    some   of   these

flashbacks, nightmares and whatnot.

     {¶ 18} “So, basically, it’s this exposure to a severe trauma,

and you keep reexperiencing this trauma in different situations

afterwards for a period of time.”           (Tr. 10-11).

     {¶ 19} After being asked for his opinion whether Armstrong’s
                                                                    6

PTSD arose out of his physical injuries, Dr. Howard testified:

     {¶ 20} “Well, my opinion is that it was not actually caused

by the physical conditions, the cervicothoracic lumbar problems.

 It was actually caused by being a visual witness of the incident.

 The trauma that caused the posttraumatic stress disorder would

not be a strain injury or a physical injury.   It would be the mental

observation of the severity of the injury.     The fatality, the fact

that it could have been life-threatening to him at some point,

that sort of thing.

     {¶ 21} “Q.   Then do you believe, within a reasonable degree

of psychological certainty and probability, as to whether Mr.

Armstrong’s physical injuries had no impact on the proximate cause

of his posttraumatic stress disorder?

     {¶ 22} “A.   Yes.   That’s – yeah, I guess that’s what I was

saying earlier, that the – even if he didn’t have any injury,

physical injury, I think he still would have a posttraumatic stress

disorder because of, you know, the life-threatening nature of the

incident, the fact that someone else died during the accident.

It’s all this – the experience of the injury or the incident, not

the actual physical trauma.”     (Deposition Tr., pp. 20-21.)

     {¶ 23} The trial court held that Armstrong's claim for PTSD

was not allowed because [i]n strictly construing the definition

of injury under [R. C. 4123.01(C)] * * * plaintiff's PTSD did not

arise out of his physical injuries. [Dkt. 21].
                                                                          7

     {¶ 24} From the judgment of the trial court disallowing his

claim for PTSD, Armstrong appeals.

     ASSIGNMENT OF ERROR

     {¶ 25} “THE TRIAL COURT ERRED WHEN IT FOUND THAT PSYCHOLOGICAL

CONDITIONS    SUFFERED      CONTEMPORANEOUS      TO   RECOGNIZED   PHYSICAL

INJURIES ARE NOT COMPENSABLE UNDER THE OHIO WORKERS’ COMPENSATION

SYSTEM.”

     {¶ 26} Section   35,    Article   II   of    the   Ohio   Constitution

authorizes    the General Assembly to enact laws “[f]or the purpose

of providing compensation to workmen and their dependents, for

death, injuries or occupational disease, occasioned in the course

of such workmen’s employment . . .”

     {¶ 27} The Workers Compensation Act, R.C. Chapter 4123, was

enacted to protect those who suffer injuries arising out of and

in the course of their employment.      Ruddy v. Industrial Commission

(1950), 153 Ohio St. 475.       The rights the Act confers are purely

statutory, and because such statutory rights are not based on

principles of the common law, they are limited to those conferred

by statute.     Westenberger v. Industrial Commission (1939), 135

Ohio St. 211.

     {¶ 28} When exercising its constitutional power, the General

Assembly may include all reasonable provisions that are necessary

to make the law effective and to accomplish its stated purpose.

 Fassig v. State (1917), 95 Ohio St. 232.             R.C. 4123.95 declares
                                                                       8

that the law “shall be liberally construed in favor of employees

and the dependents of deceased employees.”     However, the principle

of liberal construction cannot be applied to permit an award of

compensation in the case of an injury that clearly falls outside

the comprehension of the statute.     Georgejakakis v. Wheeling Steel

Corporation (1949), 151 Ohio St. 458; State ex rel. Jonak v. Beall

(1940), 136 Ohio St. 213.

     {¶ 29} R.C. 4123.01(C) states:

     {¶ 30} “‘Injury’   includes   any   injury,   whether   caused   by

external accidental means or accidental in character and result,

received in the course of, and arising out of, the injured

employee’s employment.     ‘Injury’ does not include:

     {¶ 31} “(1) Psychiatric conditions except where the claimant’s

psychiatric conditions have arisen from an injury or occupational

disease sustained by that claimant or where the claimant’s

psychiatric conditions have arisen from sexual conduct in which

the claimant was forced by threat of physical harm to engage or

participate.”   (Emphasis supplied.)

     {¶ 32} R.C. 4123.01(C) was amended by 2006 S 7.     Prior to its

amendment, that section defined an injury to exclude: “(1)

Psychiatric conditions except where the conditions have arisen

from an injury or occupational disease.”      The further limitation

that the injury or disease must have been “sustained by that

claimant” were added by 2006 S 7, apparently in response to the
                                                                             9

holding in Bailey v. Republic Engineered Steels, Inc., 91 Ohio

St.3d 38, 2001-Ohio-236.

       {¶ 33} In Bailey, an employee suffered debilitating depression

as a result of an accident in which he killed a coworker.                  The

Supreme Court held that a psychiatric condition arising from a

compensable injury suffered by a third party was not precluded

from   the    definition   of   an    injury   under   the   terms   of   R.C.

4123.01(C)(1).       The   General      Assembly   subsequently      limited

compensable psychiatric conditions suffered by a claimant to those

which “have arisen from an injury or occupational disease sustained

by that claimant” by enacting 2006 S 7, which became effective

on June 30, 2006.     The accident that occasioned Armstrong’s PTSD

occurred on August 27, 2009, and his claim is plainly controlled

by the 2006 amendment.

       {¶ 34} Armstrong, relying on case law decided prior to the

enactment of 2006 S 7, argues that, to be compensable, a psychiatric

condition need only be contemporaneous with a compensable physical

injury.      We do not agree.

       {¶ 35} The required nexus between a compensable psychiatric

condition and an injury sustained by the claimant that R.C.

4123.01(C)(1) imposes is that the psychiatric condition must have

“arisen from” the injury.            “From” is a preposition “used as a

function word to indicate a starting point.”           Webster’s Third New

International Dictionary.            To be compensable, a psychiatric
                                                                   10

condition must have been started by and therefore result from a

 physical injury or occupational disease the claimant suffered.

 Conversely, “for purpose of R.C. Chapter 4123, psychiatric

conditions that do not result from a physical injury do not

constitute an ‘injury.’”    Bunger v. Lawson Milk Company (1998),

82 Ohio St.3d 463, 464.

     {¶ 36} In State ex rel. Clark v. Industrial Commission (2001),

92 Ohio St.3d 455, the Supreme Court held that “a corrections

officer who suffered a psychological injury as a result of being

held hostage, but without a contemporaneous physical injury, is

without a remedy, under the workers’ compensation system.”       Id.,

at 459.

     {¶ 37} In McCrone v. Bank One Corporation, 107 Ohio St.3d 272,

2005-Ohio-6505, in which the claimant likewise suffered no physical

injury at all, the Supreme Court held, at ¶29: “Psychological or

psychiatric conditions, without an accompanying physical injury

or   occupational   disease,   are   not   compensable   under   R.C.

4123.01(C)(1).”

     {¶ 38} The term “contemporaneous” connotes a temporal nexus,

not a causative nexus.    Two things are contemporaneous when they

arise, exist, or occur at the same time.    State ex rel. Clark used

the term contemporaneous to illustrate the lack of any causative

nexus, because in that case the claimant suffered no physical injury

at all.   Neither State ex rel. Clark nor McCrone v. Banc One Corp.,
                                                                       11

hold that a psychiatric or psychological condition arises from

a physical injury because the two coincide in time.           Both cases

hold that the condition must also be a product of a physical injury.

 As amended by 2006 S 7, R.C. 4123.01(C)(1) requires that, in

addition, the physical injury must be one that the claimant suffered

in order for the claimant’s psychological injury to be compensable.

     {¶ 39} The trial court correctly construed the exclusion from

coverage    for   psychiatric   conditions    in   R.C.   4123.01(C)(1).

Further, there was competent, credible evidence from which the

court could find that Armstrong’s psychiatric condition did not

arise from the physical injuries he suffered, but was instead the

result of the horrific injuries that caused the death of the other

driver when their vehicles collided.         Dr. Howard testified that

Armstrong’s PTSD was not caused by his physical injuries from the

accident but instead was “caused by being a visual witness of the”

accident.    He reviewed the available medical evidence and provided

a sound basis for his conclusion. The court was free to reject

the testimony of Dr. Stoeckel, which tended to support Armstrong’s

“contemporaneous event” theory.       Therefore, the trial court’s

judgment is not against the manifest weight of the evidence and

must be affirmed.    C.E. Morris Co. v. Foley Construction Company.

     {¶ 40} The assignment of error is overruled.         The judgment of

the trial court will be affirmed.
                                                                 12

      HALL, J., concurs.

      FAIN, J., dissenting:

      {¶ 41} I would find that Armstrong’s post-traumatic stress

syndrome is a compensable psychiatric condition under the Workers’

Compensation Statutes, reverse the judgment of the trial court,

and remand for further proceedings.

      {¶ 42} R. C. 4123.01(C)(1) defines “injury,” as used in

workers’ compensation laws.       In relevant part, it reads:

      {¶ 43} “ ‘Injury’ includes any injury, whether caused by

external accidental means or accidental in character and

result, received in the course of, and arising out of, the

injured employee's employment.        ‘Injury’ does not include:

(1)   Psychiatric    conditions   except   where   the   claimant's

psychiatric conditions have arisen from an injury * * *

sustained by that claimant * * * .

      {¶ 44} The primary goal in statutory interpretation is to

give effect to the legislature’s intent.      Bailey v. Republic

Engineered Steels, Inc. (2001), 91 Ohio St.3d 38, 39,

2001-Ohio-236.      In determining legislative intent, the court

first looks to the statute’s language.       Id.   The court must

give effect to the words used in the statute, and not delete

or insert words.      Id. at 39-40.    If the statute’s meaning
                                                                  13

is unambiguous and definite, it must be applied as written.

 Id. at 40.

      {¶ 45} Neither party disputes that Armstrong suffered a

compensable physical injury, that he suffered PTSD, or that

his physical injuries at least contributed to his PTSD.          The

parties disagree about how to construe the language “arisen

from an injury * * * sustained by that claimant * * * .

Armstrong argues that the wording should be interpreted as

requiring a claimant to show only that he suffered his

psychiatric condition contemporaneously with his compensable

physical injury.      Jurgenson argues that the wording shows

the   legislature’s    intent   to   distinguish   between     those

psychiatric conditions that arise from physical injuries and

those that are reactions to the injurious event or to the

injuries of other persons.      Jurgenson argues that only the

former would be compensable.     Jurgenson asserts that, in line

with the expert testimony, Armstrong’s physical injuries only

“contributed” to the development of the PTSD, making the

relationship   between   Armstrong’s    injuries   and   his    PTSD

correlative, not causal.

      {¶ 46} The statutory limitation restricts participation

to a psychiatric condition that has “arisen from an injury”
                                                                14

sustained by the claimant.      The term “injury” refers both

to the hurt, damage, or loss sustained, and to the act that

damages, harms, or hurts.     Webster’s Third New International

Dictionary    (G.    &   C.   Merriam     Company,   Springfield,

Massachusetts, 1969), 1164.      “INJURY, HURT, DAMAGE, HARM,

and MISCHIEF mean in common the act or result of inflicting

on a person or thing something that causes loss, pain,

distress, or impairment.”     Id.

    {¶ 47} Read   narrowly, the statutory restriction would

require that the psychiatric condition must result from the

harm caused by a physical injury.           Read liberally, the

statutory restriction would require only that the psychiatric

condition must result from the act that causes a physical

injury.

    {¶ 48} I find McCrone v. Bank One Corp., 107 Ohio St.3d

272, 2005-Ohio-6505, to be helpful.       That case involved the

constitutionality of the contemporaneous physical injury

requirement   for    compensation   for     a   psychological   or

psychiatric injury.      Justice Lanziger wrote the majority

opinion, holding that the requirement does not violate the

equal protection clauses of the federal or Ohio constitutions;

Justice Lundberg Stratton wrote a concurring opinion; and
                                                                      15

Justice Resnick wrote the dissenting opinion, opining that

the contemporaneous physical injury requirement does violate

the equal protection clauses.

    {¶ 49} Both   the    majority     and     dissenting   opinions

characterized,     and    discussed,        the   nature    of       the

contemporaneous    physical      injury     requirement.       In    the

majority opinion, the “arisen from an injury or occupational

disease”   formulation      in      R.C.     4123.01(C)    is       used

interchangeably with the requirement of a contemporaneous

physical injury:

    {¶ 50} “Psychological or psychiatric conditions, without

an accompanying physical injury or occupational disease, are

not compensable under R.C. 4123.01(C).”           Id., ¶ 29.

    {¶ 51} “ * * * , even if we were to apply Bailey [v. Republic

Engineered Steels, Inc. (2001), 91 Ohio St.3d 38], physical

injury is still required * * * before a claimant’s mental

condition becomes compensable.       In McCrone’s case, there was

no physical injury whatsoever.”        Id., ¶ 28.

    {¶ 52} “The General Assembly has determined that those who

have mental conditions along with compensable physical injury

or occupational disease are covered within the workers’

compensation system, * * * .”        Id., ¶ 30.
                                                                    16

    {¶ 53} “ * * * , the BWC argues that it is reasonable to

classify    psychological          and   psychiatric       conditions

differently from those accompanied by physical injury.”           Id.,

¶ 33.

    {¶ 54} “Although a physical injury may or may not cause

a psychological or psychiatric condition, it may furnish some

proof of a legitimate mental claim.”           Id.

    {¶ 55} “We   accept     the    appellant   Bureau    of   Workers’

Compensation’s position and hold that R.C. 4123.01(C) does

not violate the Equal Protection Clauses of the United States

and Ohio Constitutions by excluding from the definition of

‘injury’ psychological or psychiatric conditions that do not

arise from a compensable physical injury or occupational

disease.”   Id., ¶ 36.

    {¶ 56} “Requiring that a mental disorder be incident to

a physical injury * * * is rationally related to legitimate

governmental interests.”          Id., ¶ 37.

    {¶ 57} The dissenting opinion is even more instructive when

it points out the minimal differences in circumstances that

could   result   in   one    worker’s     mental     condition   being

compensated, while another worker’s mental condition is not:
                                                                    17

      {¶ 58} “And yet this same injury – posttraumatic stress

disorder – would be fully covered under the statute if only

the bank robber had been considerate enough of appellee’s

compensation position to have shoved her during the robbery

so that she could stub her toe and acquire the physical element

that is deemed so essential to her right of recovery.”             Id.

¶ 43.

      {¶ 59} “Or consider the situation in which the bank robber

fires a gun at the teller but narrowly misses.         Can it really

be concluded with any measure of rationality that there are

reasonable grounds for making compensability of the teller’s

posttraumatic stress disorder turn on whether she had the

‘good fortune’ from a coverage standpoint to have twisted

her back or sprained a finger upon recoiling at the prospect

of being shot to death?     Does the injured back or finger under

these circumstances, or the stubbed toe in the previous

scenario, really provide such independent verification of

the   posttraumatic    stress   disorder   as    to   be   rationally

determinative of its compensability?”           Id., ¶ 44.

      {¶ 60} Nowhere in the majority opinion in McCrone is there

a   disclaimer   of   the   compensation   hypothesized      for   the

hypothetical situations set forth in the dissenting opinion.
                                                                           18

    Both the majority and dissenting opinions in McCrone treat

the physical injury requirement as merely requiring that a

physical      injury       must        accompany    the   psychological    or

psychiatric injury for which workers’ compensation is sought

– that is, that the psychological or psychiatric injury must

result from the act (the “injury”) that caused physical harm.

       {¶ 61} I do not conclude that Bunger v. Lawson Milk Company

(1998), 82 Ohio St.3d 463, requires more than that a physical

injury must accompany the psychological or psychiatric injury

for which workers’ compensation is sought.                     To begin with,

the facts in that case did not involve any physical injury

at    all.        Furthermore,         Justice   Lundberg-Stratton,     whose

concurring opinion was necessary to the majority (only two

other justices concurred in Justice Pfeifer’s opinion for

the court), clearly deemed the requirement to be merely that

a    physical      injury       must    accompany   the   psychological    or

psychiatric injury:

       {¶ 62} “    *   *    *     ,     psychological     injuries    without

accompanying physical injury are specifically excluded from

compensable         injuries          under   the   workers’     compensation

statutes.”
                                                                               19

       {¶ 63} “ * * * , when the employee sustains a psychological

injury in the workplace without a physical injury, the

employee is prevented from seeking recovery for the injury

because it is not covered under the workers' compensation

system.”

       {¶ 64} “A    psychological     injury      may    exist    without       a

concurrent         physical     injury.    It    is    time    that    such     a

psychological injury be recognized as compensable in the

workers' compensation system. [Recognizing, however, that

the law was presently otherwise.]”                    Bunger v. Lawson Co.

(1998),       82 Ohio St.3d 463, 467.

       {¶ 65} The    workers'     compensation        statutes    “shall       be

liberally construed in favor of employees.”                   R. C. 4123.95.

       {¶ 66} Liberal construction means giving "generously all

that    the    statute    authorizes,"          and   "adopting       the    most

comprehensive meaning of the statutory terms * * * to

accomplish the aims of the Act and to advance its purpose,

with    all     reasonable doubts         resolved      in    favor    of     the

applicability        of   the    statute    to    the    particular         case.

Interpretation and construction should not result in a

decision so technical or narrow as to defeat the compensatory

objective of the Act."          Bailey v. Republic Engineered Steels,
                                                                 20

Inc., 91 Ohio St.3d at 40, quoting Fulton, Ohio Workers'

Compensation Law (2 Ed.1998) 9, Section 1.7.

      {¶ 67} I conclude that a liberal construction of R.C.

4123.01(C) would require us to hold that           a psychological

or psychiatric condition is compensable if it otherwise meets

the   requirements     for   participation    in    the   workers’

compensation system and is contemporaneous with a compensable

physical injury.     This construction of the statute is at least

suggested by, if not commanded by, both the majority and

dissenting opinions in McCrone v. Bank One Corporation, 107

Ohio St.3d 272, 2005-Ohio-6505.       But see Dunn v. Mayfield

(1990), 66 Ohio App.3d 336, a decision pre-dating McCrone,

which suggests otherwise.1

                         . . . . . . . . .

Copies mailed to:

Jeffrey W. Harris, Esq.
Corey V. Crognale, Esq.
Colleen Erdman, Esq.
Hon. Douglas M. Rastatter




        1
          “While appellant faces the unenviable task of
  establishing that his post-traumatic stress disorder was
  proximately caused by his cut fingers, burning eyes and lungs
  and not the emotional stress he describes as being the causative
  factor in his psychiatric examination by Dr. Brown, he has stated
  a cause of action.” 66 Ohio App.3d 342.